Exhibit 10.36

Dated                     2009

(1) HSBC Bank plc

(2) Global Payments U.K. Limited

 

 

FIRST AMENDMENT

TO LLP INTEREST PURCHASE AGREEMENT

 

 

LOGO [g11112ex10_36covpg001.jpg]

 



--------------------------------------------------------------------------------

This Deed of Variation dated

   2009

Between

 

(1) HSBC Bank plc, a company incorporated in England and Wales with company
number 14259 whose registered office is at 8 Canada Square, London E14 5HQ
(Bank); and

 

(2) Global Payments U.K. Limited, a company incorporated in England and Wales
with company number 6588689 whose registered office is at 51 De Montfort Street,
Leicester, LE1 7BB (GPUK).

Whereas

 

(A) This deed is supplemental to the LLP Interest Purchase Agreement made
between (1) HSBC and (2) GPUK dated 17 June 2008 (Principal Agreement).

 

(B) The parties have agreed to modify the Principal Agreement in the manner set
out below.

In consideration of the matters set out in this Deed, the parties hereby
Covenant and Agree as follows:

 

1 Definitions and Interpretation

 

1.1 Words and expressions defined in the Principal Agreement shall, unless the
context otherwise requires, have the same meanings where used in this Deed.

 

1.2 The following expressions shall have the following meanings:

First Variation Effective Date means the date of the Deed of Agreement and
Variation

 

2 Variation

The parties agree that the Principal Agreement shall, with effect from the First
Variation Effective Date, be modified as follows (and references in this clause
to Sections and Schedules are to Section and Schedules in the Purchase
Agreement):

 

2.1 Section 7.1 is deleted in its entirety and the following is inserted in its
place:

“[Intentionally Blank]”;

 

2.2 Section 7.2(a) is deleted in its entirety and the following is inserted in
its place:

“Subject to the limitations contained in Article 12 and without prejudice to the
Purchaser’s right to claim for breach of the Warranties, the Seller agrees to
indemnify and hold harmless the Joint Venture from and against all Joint Venture
Liabilities”

 

2.3 Part 1 of schedule 1.1 is varied in accordance with the provisions of the
schedule to this Deed.

 

3 Continuing effect of the Principal Agreement

Save as hereby amended by this Deed, the Principal Agreement shall continue and
remain in full force and effect.

 

1



--------------------------------------------------------------------------------

4 Counterparts

This Deed may be entered into in the form of four counterparts, when taken
together will constitute one instrument.

 

5 Governing law

 

5.1 This Deed shall be governed by and construed in accordance with English Law.

 

5.2 Any dispute, controversy or claim arising out of or in connection with this
Deed, including any question regarding its existence, validity or termination (a
Dispute) that is not amicably settled by the Parties shall at the request of any
Party be referred to and finally resolved by arbitration under the LCIA Rules,
which Rules are deemed to be incorporated by reference into this clause.

 

5.3 The number of arbitrators shall be three. Subject to Article 8 of the LCIA
Rules, the Claimant and the Respondent shall each nominate an arbitrator. The
LCIA Court shall select and appoint the third arbitrator.

 

5.4 The seat and legal place of arbitration shall be London, England.

 

5.5 The language to be used in the arbitral proceedings shall be English.

 

5.6 If any Dispute raises issues which are substantially the same as or
connected with issues raised in a Dispute which has already been referred to
arbitration or a dispute under one of the other Operative Documents which has
already been referred to arbitration (in either case an “Existing Dispute”), or
arises out of substantially the same facts as are the subject of an Existing
Dispute (in either case, a “Related Dispute”), and whether such Existing Dispute
involves only the Parties to this Instrument or parties to the other Operative
Documents (“Related Parties”), subject to the prior agreement in each case of
the Parties involved in the Related Dispute, the Arbitral Tribunal appointed or
to be appointed in respect of such Existing Dispute shall also be appointed as
the Arbitral Tribunal in respect of the Related Dispute. In such case, the
Arbitral Tribunal may, subject to the prior agreement of all Parties and other
parties involved in the Existing Dispute and the Related Dispute, having regard
to the stage of the proceedings of the Existing Dispute and other relevant
circumstances, consolidate the proceedings arising out of the Existing Dispute
and the Related Dispute. Where one or more members of the Arbitral Tribunal
appointed in relation to the Existing Dispute declines appointment in relation
to the Related Dispute, replacement arbitrator(s) shall be selected and
appointed by the LCIA Court.

 

5.7 The Arbitral Tribunal, once constituted, may, having regard to the stage of
the proceedings and other relevant circumstances, upon the application of any
Party join any one or more of the Related Parties to arbitration proceedings
commenced under this Clause, subject to the agreement of such Related Party or
Parties. The Arbitral Tribunal may, upon the request of any Related Party so
joined to arbitration proceedings commenced under this Clause, join any one or
more of the remaining Related Parties to such arbitration proceedings, subject
to the agreement of such Related Party or Parties.

Executed and delivered as a deed by the parties or their duly authorised
representatives on the date of this Deed.

 

2



--------------------------------------------------------------------------------

Signed as a deed by            as attorney

for and on behalf of HSBC Bank plc

in the presence of a witness:

 

)

)

)

   

/s/ Mark Robinson

Attorney

 

 

)

   

 

     

Signature of witness

     

Name

 

 

     

Address

 

 

     

 

     

Executed and delivered as a deed by

Global Payments U.K. Ltd

acting by a director in the presence of a

witness:

 

)

)

)

)

   

/s/ Darren Wilson

Director

 

 

 

     

Signature of witness

     

Name

 

 

     

Address

 

 

     

 

     

 

3